Citation Nr: 1222368	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-09 858	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from December 1978 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to service connection for diabetes mellitus was certified to the Board on the form 8, however, this certification appears to be in error.  In his Form 9 Substantive Appeal, the veteran indicated that he was only appealing the cervical spine issue.  The RO closed the diabetes issue in the appeals database (VACOLS), and at the Board, the Veteran's representative, DAV, only briefed and argued the cervical spine issue.   Therefore, the Board finds that the issue of entitlement to service connection for diabetes mellitus is not on appeal.

The issue of entitlement to an evaluation in excess of 10 percent for mechanical low back pain with arthritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative wrote on the March 2009 Appeal to the Board of Veterans' Appeals, VA Form 9, that Christopher Rush, M.D., the Veteran's primary care physician, wrote in a March 2008 letter that diffuse degenerative joint disease is the underlying cause of the ongoing degeneration of multiple joints, including the cervical spine.  The claims file contains a March 2006 letter from Dr. Rush regarding the Veteran's diabetes but does not include a March 2008 letter.  Furthermore, VA has not attempted to obtain authorization from the Veteran in order to obtain the March 2008 letter from Dr. Rush.  The Veterans Claims Assistance Act (VCAA) requires that VA make reasonable efforts to obtain private treatment records that the claimant identifies.  38 U.S.C.A. § 5103A(b)(1) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claim for service connection for a cervical spine disability, specifically including records from Dr. Rush.  Document any unsuccessful attempts to obtain such records.

2.  After all appropriate development above has been accomplished, review the record, including any newly acquired evidence, and adjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


